DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 15 September 2021 is acknowledged.  Claims 17-20 have been cancelled.  Claims 1, 2, 7, 10, and 15 have been amended.  Claims 21-24 have been added.  Claims 1-16 and 21-24 are pending.

Drawings
The amendments to the drawings were received on 15 September 2021.  These amendments to the drawings are acceptable.

Specification
The amendments to the title and the specification were received on 15 September 2021.  These amendments to the title and the specification are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 9, 13-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baike et al. (US Patent Application Publication 2016/0293810, hereinafter Baike ‘810) in view of Kim et al. (US Patent Application Publication 2018/0175265, hereinafter Kim ‘265), both of record.
With respect to claim 1, Baike ‘810 teaches (FIGs. 5A-5C) a method of forming a light emitting diode (LED) device substantially as claimed, the method comprising:
providing an LED die (20) on a layer (50) ([0074]); and
producing an LED sub-assembly (20, 30, and 50) comprising the LED die (20), at least in part by depositing an optically transparent side wall (30) surrounding the LED die (20), the side wall (30) having a curved or angled profile ([0074]).
Thus, Baike ‘810 is shown to teach all the features of the claim with the exception of:
attaching the LED sub-assembly to a lead frame; and
dispensing an encapsulation material in a space surrounding the LED sub-assembly attached to the lead frame.
However, Kim ‘265 teaches (FIGs. 6A-6E) attaching an LED sub-assembly (20) to a lead frame (package 10 comprising at least elements 10a, 11, 12a, and 12b; [0024]), and subsequently dispensing an encapsulation material (42) in a space surrounding the LED sub-assembly attached to the lead frame to provide electrical connection to the electrodes of the LED sub-assembly and to protect the LED sub-assembly respectively ([0051, 0057]).


With respect to claim 2, Baike ‘810 teaches wherein the layer (50) is a wavelength converting layer ([0074]).
With respect to claim 3, Baike ‘810 teaches wherein the encapsulation material (40) includes a polymeric material (silicone; [0156]) mixed with reflective particles (TiO2 particles; [0158]).
With respect to claim 4, Baike ‘810 teaches wherein the encapsulation material (40) includes silicone mixed with titanium oxide (TiOx) particles ([0156, 0158]).

With respect to claim 5, Baike ‘810 and Kim ‘265 teach the method as described in claim 2 above, but primary reference Baike ‘810 does not explicitly teach the additional limitation wherein the encapsulation material peripherally surrounds both the wavelength converting layer and the side wall after dispensing the encapsulation material.
However, Kim ‘265 teaches (FIGs. 6A-6E) an encapsulation material (42) peripherally surrounding both the wavelength converting layer (32) and the side wall 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the encapsulation material of Baike ‘810 and Kim ‘265 peripherally surrounding both the wavelength converting layer and the side wall after dispensing the encapsulation material as taught by Kim ‘265 to protect the LED sub-assembly.

With respect to claim 6, Baike ‘810 teaches wherein the wavelength converting layer (50) comprises a first surface (lower surface) attached to the LED die (20) and a second surface (upper surface) opposite from the first surface that has a flat profile ([0074]).

With respect to claim 9, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above, but primary reference Baike ‘810 does not explicitly teach the additional limitation wherein a pocket is formed or stamped in the lead frame, and the pocket is adapted to receive the LED sub-assembly.
However, Kim ‘265 teaches (FIGs. 6A-6E) a pocket (C) formed or stamped in the lead frame, and the pocket is adapted to receive the LED sub-assembly (20) to house said LED sub-assembly ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed or stamped in the lead 

With respect to claim 13, Baike ‘810 teaches wherein the wavelength conversion layer (50) is formed as a first discrete layer, the LED die (20) is formed as a second discrete layer, and the LED die (20) is deposited onto the wavelength conversion layer (50) ([0074]).

	With respect to claims 14 and 16, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above, but primary reference Baike ‘810 does not explicitly teach the additional limitations wherein the lead frame is formed as a continuously flat plate having a uniform cross-sectional profile; and wherein attaching the LED sub-assembly to the lead frame comprises at least one of a soldering, a mounting by conductive epoxy, and mounting by sintering heat and electrically conductive material.
However, Kim ‘265 teaches (FIGs. 6A-6E) a lead frame (package 10 comprising at least elements 10a, 11, 12a, and 12b) formed as a continuously flat plate having a uniform cross-sectional profile ([0023-0024]); and attaching an LED sub-assembly to the lead frame comprising at least one of a soldering, a mounting by conductive epoxy, and mounting by sintering heat and electrically conductive material (15a and 15b are solder bumps that attach the LED sub-assembly 20 to the lead frame package 10 comprising at least elements 10a, 11, 12a, and 12b) to provide electrical connection to the electrodes of the LED sub-assembly ([0027]).


With respect to claim 15, Baike ‘810 teaches further comprising: curing the encapsulation material (40) ([0081]).
With respect to claim 24, Baike ‘810 teaches wherein the wavelength conversion layer (50) is a platelet or film (wavelength conversion layer 50 may be described as a film) ([0074]).

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baike ‘810 and Kim ‘265 as applied to claim 1 above, and further in view of Tran et al. (US Patent Application Publication 2018/0342657, hereinafter Tran ‘657) of record.
With respect to claim 7, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above with the exception of the additional limitation further comprising at least one of: etching a metallic layer to form contacts of the lead frame; or stamping a metallic layer to form contacts of the lead frame.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the light emitting diode (LED) device of Baike ‘810 and Kim ‘265 further comprising at least one of: etching a metallic layer to form contacts of the lead frame; or stamping a metallic layer to form contacts of the lead frame as taught by Tran ‘657 so that an array of semiconductor packages may be formed from a single sheet.

With respect to claim 10, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above with the exception of the additional limitation wherein a portion of the lead frame defining the space surrounding the LED sub-assembly has a conical profile.
However, Tran ‘657 teaches (FIG. 1) a space surrounding the LED sub-assembly (10) having a conical profile to aid in reflecting light outward ([0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a portion of the lead frame defining the space surrounding the LED sub-assembly of Baike ‘810 and Kim ‘265 having a conical profile as taught by Tran ‘657 to aid in reflecting light outward.

With respect to claim 11, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above, with primary reference Baike ‘810 teaching (FIGs. 9A-9C) 
Thus, Baike ‘810 is shown to teach all the features of the claim with the exception of wherein the LED sub-assembly and the adjacent LED sub-assembly are attached to the lead frame.
However, Tran ‘657 teaches (FIGs. 2B and 3A-6) an LED sub-assembly (210) and an adjacent LED sub-assembly (210) attached to a lead frame (111) ([0073]) so that an array of semiconductor packages may be formed from a single sheet ([0087]).  FIGs. 3A-3B of Tran ‘657 show the leads of the package, and FIGs. 4A-4D show how a plurality of LED sub-assemblies (210) such as the one shown in FIG. 6 may be attached to the lead frame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the LED sub-assembly and the adjacent LED sub-assembly of Baike ‘810 and Kim ‘265 attached to the lead frame as taught by Tran ‘657 so that an array of semiconductor packages may be formed from a single sheet.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘265 as applied to claim 1 above, and further in view of Francis et al. (US Patent Application Publication 2019/0259925, hereinafter Francis ‘925) of record.
With respect to claim 8, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above, but primary reference Baike ‘810 does not explicitly teach 
However, Kim ‘265 teaches (FIGs. 6A-6E) a lead frame (package 10 comprising at least elements 10a, 11, 12a, and 12b) including a base (10a and 11) and metal contacts (12a and 12b) embedded in the base (10a and 11) to provide electrical connection to the electrodes of the LED sub-assembly ([0023-0024]).
Further, Francis ‘925 teaches polymers as art-recognized suitable materials for the intended use as lead frames ([0039]).  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lead frame of Baike ‘810 and Kim ‘265 including a base and metal contacts embedded in the base as taught by Kim ‘265 to provide electrical connection to the electrodes of the LED sub-assembly; and to have formed the base of Baike ‘810 and Kim ‘265 as a polymer base as taught by Francis ‘925 as an art-recognized suitable material for the intended use as a lead frame.

With respect to claim 12, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above with the exception of the additional limitation wherein the LED sub-assembly is a high powered LED.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the LED sub-assembly of Baike ‘810 and Kim ‘265 as a high powered LED as taught by Francis ‘925 for use in indoor and outdoor lighting, automotive lighting, etc.

Claims 21 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Baike ‘810 and Kim ‘265 as applied to claim 1 above, and further in view of Arai et al. (US Patent Application Publication 2013/0126916, hereinafter Arai ‘916).
	With respect to claim 21, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above with the exception of the additional limitation wherein the LED device is constructed to be driven at an input power of greater than one watt.
	However, Arai ‘916 teaches an LED device (100) driven at a power between 7 W and 13 W for use in high power applications ([0084]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the LED device of Baike ‘810 and Kim ‘265 constructed to be driven at an input power of greater than one watt as taught by Arai ‘916 for use in high power applications.

	With respect to claim 23, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above with the exception of the additional limitation wherein the lead frame includes a Zener diode to protect the LED die against transient voltage.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lead frame of Baike ‘810 and Kim ‘265 including a Zener diode to protect the LED die against transient voltage as taught by Arai ‘916 to prevent a voltage from exceeding a predetermined voltage.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baike ‘810 and Kim ‘265 as applied to claim 1 above, and further in view of Oh et al. (US Patent Application Publication 2016/0329474, hereinafter Oh ‘474).
	With respect to claim 22, Baike ‘810 and Kim ‘265 teach the method as described in claim 1 above with the exception of the additional limitation wherein the lead frame is formed by an epoxy moulding compound process or silicon molding compound.
	However, Oh ‘474 teaches epoxy molding compound as an art-recognized technique to form a lead frame (20) ([0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the lead frame of Baike ‘810 and Kim ‘265 formed by an epoxy moulding compound process or silicon molding compound as taught by Oh ‘474 as an art-recognized technique to form a lead frame.

Response to Arguments
Applicant’s amendments to the drawings, the specification, and the title are sufficient to overcome the objections to the drawings and the title made in the non-final rejection filed 15 June 2021.  The objections to the drawings and the title have been withdrawn.
Applicant's arguments filed 15 September 2021 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 10) that Kim ‘265 fails to teach or suggest the newly presented limitation of the claims, “at least in part by depositing an optically transparent side wall.”  Examiner respectfully disagrees.
Kim ‘265 is not cited to address the newly presented limitation of the claims.  Baike ‘810 teaches the newly presented limitation of the claims as set forth in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893